Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Claim Objections

Per claim 3 (line 2) the recitation “less than less than” should be –less than--.  An examination on the merits, as best understood, is discussed below. 




Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112 or 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following claims 4-7, 9 and 13-17 are rejected under 35 U.S.C. 112, second paragraph or 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following have no proper antecedent basis or are considered to be vague and indefinite:


**  Claims 4-7, 9 and 13-17 are all claiming “consisting of” and then either “less than” or “more than.”   For example, claim 4 claims from the group consisting more than 2.0 mm.  It is not clear if 5.0 is part of the group consisting of “more than 2.0 mm.”  Claim 5 claims group consisting of more than 3 mm.  It is not clear if 5.0 is part of the group of claim 5. An examination on the merits, as best understood, is discussed below. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





**	Claims 1, 2, 8  15 22 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorilovsky (U.S. Patent No. 10070662); herein referred to as GG.


Per claim 1. GG shows a liquid transport element 35 (fig. 12; col. 4, lines 35-40 and col. 19; lines 40-43) formed from cotton (col. 19; lines 40-43); and a heating element 36 (fig. 12; col. 4, lines 35-40) comprising a coil 37 (fig. 12; col. 4, lines 35-40) of resistive wire around a portion of the liquid transport element, wherein the heating element has an electrical resistance of 1.5 ohms (col. 48, lines 20-25).  
Per claim 2.  GG teaches an electrical resistance of 1.5 ohms (col. 48, lines 20-25) that is more than 1.32 ohms, more than 1.34 ohms, more than 1.36 ohms, and more than 1.38 ohms.  

Per claim 8, GG shows (figure 13) the coil has 7 complete turns around the liquid transport element.  

Per claim 19. GG shows (fig. 13) a reservoir 44 (fig. 13; para. 36) for source liquid, wherein the liquid transport element is arranged to draw source liquid from the reservoir to the heating element for heating to generate vapor for user inhalation.  

Per claim 20. GG shows (fig. 3A) the apparatus 100 is a cartridge (meaning is not defined in the claim and is therefore seen to be so broad that it is met by the structure shown in fig. 3A of GG) for use in a vapor provision system.  


Per claim 21. GG shows (fig. 3A) the apparatus 100 is a vapor provision system (100 aids in the production of vapor and is equivalent to a vapor provision system) and further comprises a controller (Fig. 3a; para. 83; also see abstract “electronics module controls …”) and a battery (fig. 3A), wherein the controller is configured to selectively control a supply of power (abstract) from the battery to the vaporizer assembly.  

Per claim 22.  GG shows a liquid transport means 35 (fig. 12; col. 4, lines 35-40 and col. 19; lines 40-43) formed from cotton (col. 19; lines 40-43); and heating element means 36 (fig. 12; col. 4, lines 35-40) comprising a coil 37 (fig. 12; col. 4, lines 35-40) of resistive wire around a portion of the liquid transport means, wherein the heating element means has an electrical resistance of 1.5 ohms (col. 48, lines 20-25).  

Per claim 23. GG shows a method providing a liquid transport element 35 (fig. 12; col. 4, lines 35-40 and col. 19; lines 40-43); and forming a heating element 36 (fig. 12; col. 4, lines 35-40) comprising a coil 37 (fig. 12; col. 4, lines 35-40) of resistive wire around a portion of the liquid transport element, wherein the heating element has an electrical resistance of 1.5 ohms (col. 48, lines 20-25).


**	The following Claims 1, 7, 10 are rejected under 35 U.S.C. 103 as being obvious over  Ampolini et al. (U.S. Publication No. 20150223522; herein referred to as AA) in view of Ward et al. (U. S. Pat. No. 9210738; herein referred to as Ward).

Per claim 1. AA on para. 139 incorporates by reference in its entirety Ward et al. (U. S. Pat. No. 9210738) and is thus seen to anticipate the same structure that is taught by Ward.  
AA shows (figure 72) a liquid transport element 238 (para. 137 and 139) and 
a heating element 240 (fig. 72; para. 137) comprising a coil (240 is in the shape of a coil; please see fig. 72) of resistive wire around a portion of the liquid transport element 238, wherein the heating element has an electrical resistance of 1.5 ohms (para. 312).
However, AA is silent as to the liquid transport element being made from cotton.
AA on para. 139 incorporates by reference in its entirety Ward.  Ward shows a liquid transport element 136 (figure 2 of Ward) formed from cotton (col. 19; lines 30-34); and a heating element 134 (fig. 2; col. 19, line 20) comprising a coil (“coiled”; col. 9, line 47) of resistive wire around a portion of the liquid transport element 136.
It would have been obvious for one skilled in the art to replace the unknown wick material of AA with the known cotton wick 136 material of Ward.
The rational for such a rejection to support a conclusion of obviousness is that a simple substitution of one known element (the cotton wick 136; fig. 2) of Ward for the unknown material wick of AA would obtain predictable results. 

Per claim 7. Ward teaches (col. 9, line 26) a wire diameter of 0.008 inches that equates to 0.20 mm. and 0.20 mm is less than 0.21 mm.

Per claim 10.  Ward teaches first and second connection leads (158 right and left; fig. 2; col. 9, line 45) electrically connected to the coil 134 (fig. 2).  


**	The following claim(s) is/are rejected under 35 U.S.C. 103 as being obvious over GG in view of Bowen et al. (U.S. Publication No. 20180043114; herein referred to as BB).


Per claim 3. GG shows substantially the invention as claimed.
 
However, GG is silent that the heating element has an electrical resistance selected from the group consisting of less than less than 1.5 ohms, less than 1.48 ohms, less than 1.46 ohms, less than 1.44 ohms, and less than 1.42 ohms.  
BB teaches (para. 83) that a heating element is equivalent to a coil and the coil and circuit shown in fig. 6B may have a total range of 1.3 Ohms (para. 102).  1.3 Ohms is less than the lowest value of 1.42 Ohms.  
It would have been obvious for one skilled in the art to modify the apparatus of GG with the heating and control circuit of BB using resistance value teaching of BB.  
One skilled in the art would have been motivated to look to BB because, as taught by BB (para. 100), the heating and control circuit of BB allows for consistent heat-up performance throughout a battery discharge cycle to ensure a consistent experience (page 11, left col., lines 3 and 4).

**	The following claim(s) is/are rejected under 35 U.S.C. 103 as being obvious over GG in view of Phillips et al.  (U.S. Publication No. 20170172212; herein referred to as PP).


Per claim 4.  GG shows substantially the invention as claimed.
 
However, GG does not show the coil has an outer diameter selected from the group consisting of more than 2.0 mm, more than 2.1 mm, more than 2.2 mm, more than 2.3 mm, and more than 2.4 mm.  
PP teaches (para. 72 and fig. 2) the diameter of the heating coil 7A may be 2 mm to 4 mm.  4 mm is more than 2 mm.
It would have been obvious for one skilled in the art to modify or replace the unspecified diameter of the coil of GG with the coil of PP.
One skilled in the art would have been motivated because, as taught by PP (para. 72) the proper size allows mounting over the liquid transport element such that “heating coil can be mounted around the tubing segment” (please see para. 71 and 99 for tubing segment 6 and heating coil 7A). 

Per claim 5. GG shows substantially the invention as claimed. 

However, GG does not show the heating element extends along the liquid transport element for a distance selected from the group consisting of less than 5.5 mm.  
	PP teaches (para. 72) the heating coil may overlap with the open end of the tubing segment for up to 3 millimeters.  3 mm is less than 5.5 mm.  
It would have been obvious for one skilled in the art to modify the unspecified distance of GG with the distance taught by PP.  
The rational for such a rejection to support a conclusion of obviousness is that a simple substitution of one known element for another would obtain predictable results.  That is, GG is a known element that does not teach a distance in millimeters, but PP is another known element that does teach a distance in millimeters. 

**	The following claim(s) is/are rejected under 35 U.S.C. 103 as being obvious over GG in view of Alvarez (U.S. Publication No. 20170006917; herein referred to as Alvarez).

Per claim 6. GG shows substantially the invention as claimed. 

However, GG does not teach the liquid transport element of more than 14 mm.
Alvarez teaches a wick length of 15 mm that is more than 14 mm.
	It would have been obvious for one skilled in the art to modify the unspecified length wick of GG with the 15 mm length wick of Alvarez.
	The rational for such a rejection to support a conclusion of obviousness is that a simple substitution of one known element (the wick with unspecified length of GG) for another (the wick that is less than 15 mm of Alvarez) would obtain predictable results.    


**	The following claim(s) is/are rejected under 35 U.S.C. 103 as being obvious over GG in view of Nettenstrom (U.S. Publication No. 201900995612; herein referred to as NN).

Per claim 9, GG shows substantially the invention as claimed. 
	However, GG is silent as to the pitch of the coil 36 (fig. 12).
	NN discloses a pitch (para. 84; fig. 5) of the coil 22 around wick 23 is 0.58 mm and 0.58 mm is more than 0.55 mm.
	It would have been obvious for one skilled in the art to modify the pitch of coil 36 of GG with the 0.58 mm pitch teaching of NN.
	The rational for such a rejection to support a conclusion of obviousness is that a simple substitution of one known element (known pitch of 0.58 mm) for another (unknown pitch) would obtain predictable results. 

**	The following claim(s) is/are rejected under 35 U.S.C. 103 as being obvious over GG in view of Dooly et al. (U.S. Publication No. 20150201674; herein referred to as DD).

Per claims 10 and 11.  GG shows substantially the invention as claimed. 
	However, GG is silent as to the structure of cotton being threads or the threads twisted together.  
	DD discloses cotton (para 80) and para. 81 discloses a wick useful as the liquid transport component is a braided wick and braided wick can be formed from at least 4 separate fibers or yarns. Each of the separate fibers or yarns may be identical in composition. The recitation to fibers or yarns by DD is seen to be equivalent to the claimed threads and the recitation to braided is seen to be equivalent to the recitation twisted.     
	It would have been obvious for one skilled in the art to modify the apparatus of GG to accommodate the cotton threads that are twisted of DD.
	The rational for such a rejection to support a conclusion of obviousness is that a simple substitution of one known element (twisted cotton threads) for another (unspecified cotton) would obtain predictable results. 


**	The following claim(s) 15-17 are rejected under 35 U.S.C. 103 as being obvious over GG in view of Sears et al. (U.S. Publication No. 20140209105; herein referred to as Sears).

Per claim 15.  GG shows substantially the invention as claimed. 
	However, GG is silent as to the length of the liquid transport element being more than 15 mm.  
	Sears teaches (para. 90) that a liquid transport element or wick “can be customized through the choice of the dimensions of the fibers used… including wick length.  There are seen to be a finite number of lengths possible.  Para. 90 of Sears is included herein for ease of review.  
	 

[Para.90 of Sears] The filaments (or the wick generally) can be coated with materials that alter the capillary action of the filaments--i.e., to increase (or decrease, if desired) the wicking action of the filament. Also, fiber material selection can be utilized to increase or decrease wicking action and thus control the wicking rate of a specific component of the aerosol precursor composition. Wicking also can be customized through choice of the dimensions of the fibers used in the wicks and the overall dimensions of the wick, including wick length and wick diameter.

It would have been obvious for one skilled in the art to modify the invention GG to customize the liquid transport length to more than 15 mm.  
The rational for such a rejection to support a conclusion of obviousness is that one skilled in the art would have been motivated to choose a length of more than 15 mm knowing that choosing from a finite number of identified, predictable solutions, has a reasonable expectation of success in order to control the wicking rate (para. 90) of a specific component of the aerosol precursor composition and thus create a better experience of the desired aerosol precursor for the user.  Please see MPEP 2143 (I. EXEMPLARY RATIONALES –E)


Per claims 16 and 17, GG shows substantially the invention as claimed. 
However, while the linear mass of the liquid transport element is seen to be equivalent to the filament density, GG is silent as to any values.  
Sears discloses (para. 82) that filament density can be varied.  The relevant portion of Para. 82 of Sears is included herein for ease of review.  

Para.0082 of Sears.  As can be seen in a comparison of FIG. 7 with FIG. 4, the filament density can be varied as necessary to provide desired wicking properties, which can vary based upon the composition being transported and the desired volume (or rate of formation) of vapor to be formed.

It would have been obvious for one skilled in the art to modify the invention GG to customize the linear mass of the liquid transport to be more than 0.5 g/m or less than 2.4 g/m.  
The rational for such a rejection to support a conclusion of obviousness is that one skilled in the art would have been motivated to choose the linear mass of the liquid transport element or the filament density of the wick knowing that choosing from a finite number of identified, predictable solutions, has a reasonable expectation of success in order to (as taught by Sears; para. 82) provide desired wicking properties (para. 82) of a specific component of the aerosol precursor composition being transported and thus create a better experience of the desired aerosol precursor for the user.  Please see MPEP 2143 (I. EXEMPLARY RATIONALES –E)

	



Allowable Subject Matter

Claim(s) 13, 14 and 18 have allowable subject matter.
Claim(s) 13, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not show the structure of the following claims.   
Per claims 13 and 14. The prior art does not show the liquid transport element has an uncompressed diameter consisting of the dimensions within the respective claims.   
Per claim 18. The prior art does not show a portion of the liquid transport element within the coil is compressed by the coil so a cross-sectional area of the portion of the liquid transport element is reduced by more than 25% compared to a cross-sectional area of an uncompressed liquid transport element.  


This structure noted above, in combination with all the other elements of the claim that it depends from is not shown in a single prior art document and the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made. 

If the application becomes allowable, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowable Subject Matter".



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Bowen et al. (U.S. Publication No. 20180043114) teaches (para. 83) that a heating element is equivalent to a coil.  Liu (U.S. Pub. No. 20150013702) was is cite D2 on PCT 237 form and teaches a cotton wick for oil-guiding (abstract).  Ampolini et al. (U.S. Publication No.  20150223522 discloses (para. 312) the resistance of the atomizer (212; para. 137) at 1.5 ohms.   Ampolini et al. also incorporates by reference (para. 139) Ward et al. (U.S. Patent No.  9210738; U.S. Application No. 13708381) and Ward et al. teaches a cotton wick (136; col. 9, line 30; fig. 2).  Asghar-Sheikh et al. (U.S. Publication No. 20150053221) discloses (para. 69 and   fig. 11) a plurality of resistance heater wires pass through the layer 28. In the illustrated example the heater wires are arranged to form a plurality of coils 29 distributed within the layer 28, with each coil 29 surrounding a group of cotton threads.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
June 30, 2022